Citation Nr: 9930506	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for temporomandibular 
joint syndrome with facial scars, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an evaluation in excess of 10 percent for 
temporomandibular joint (TMJ) syndrome with facial scars.

The Board notes that by rating action of August 1997, the RO 
granted a 20 percent disability evaluation for TMJ syndrome 
with facial scars, effective from February 17, 1994.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  Since an evaluation in excess of 20 percent 
is potentially assignable for the disability, and since the 
veteran has indicated that she is not satisfied with the 
currently assigned 20 percent evaluation, the claim remains 
in appellate status before the Board.


FINDINGS OF FACT

1.  The most recent clinical evidence reflects that the 
limitation of TMJ motion is predominantly shown in the range 
of 21 to 30 mm.  Also documented are the veteran's complaints 
of pain and soreness in the TMJ area and complaints of 
problems chewing.  

2.  The veteran's postoperative facial scars are documented 
by the medical evidence to be tender and painful. 

3.  The service-connected TMJ disability and/or facial scars 
do not present exceptional or unusual disability pictures 
with related factors such as marked interference with 
employment or frequent periods of hospitalization.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for TMJ syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.150, Code 9905 (1993, 
1999).

2.  Entitlement to a separate 10 percent evaluation for 
facial scars is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.14 (1999); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999); Esteban v. Brown, 6 Vet. App. 259, 261(1994).

3.  The criteria for a compensable rating for TMJ syndrome 
and/or facial scars have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.20, 4.31, 4.124a, Diagnostic Code 8616 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran contends that her service connected TMJ syndrome 
with facial scars is more disabling than is reflected by the 
currently assigned 20 percent evaluation.  The veteran has 
also argued that a separate evaluation is warranted for 
facial scars.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement. 38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service- 
connected disability, the veteran need only submit his or her 
statement that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. Proscelle, 2 Vet. App. at 631, 
632; see also Jones v. Brown, 7 Vet. App. 134 (1994).  The 
veteran has stated, in essence, that the symptoms of her 
service-connected TMJ syndrome have increased.  The Board 
therefore finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of the to assist the 
veteran in the development of his claim has been fulfilled.  
There is ample evidence of record, including reports of 
several recent VA medical and dental examinations.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; describe the factual background of this case; and then 
proceed to analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Increased disability ratings

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The veteran is currently in receipt of 20 percent evaluation 
for TMJ syndrome with facial scars, assigned under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

The Board notes that during the appeal process, the criteria 
for dental and oral disabilities were amended in January 18, 
1994, with the changes to take effect as of February 17, 
1994.  When a regulation changes during the appeal process, 
the version most favorable to claimant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 38 
U.S.C.A. § 5110.  Accordingly, the Board will evaluate the 
veteran's disability under the old and new rating criteria to 
determine which version is most favorable to the veteran. The 
Board observes that the veteran's condition has been 
evaluated by the RO under both the new and the old criteria.

Under the former rating criteria for Diagnostic Code 9905, 
any definite limitation interfering with mastication or 
speech warranted a 10 percent evaluation. 38 C.F.R. Part 4, 
Diagnostic Code 9905 (1993).  Motion limited to 1/2 inch 
(12.7 millimeters) warrants a 20 percent evaluation.  Id.  
Motion limited to 1/4 inch (6.3 millimeters) warrants a 30 
percent evaluation.  Id.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1993).

Under the revised rating criteria for Diagnostic Code 9905, 
limited range of motion of temporomandibular articulation is 
assigned a 10 percent evaluation for inter-incisal range 
limited to 31 to 40 millimeters; a 20 percent evaluation for 
inter-incisal range limited to 21 to 30 millimeters; a 30 
percent evaluation for an 11 to 20 millimeters limitation; 
and, a 40 percent evaluation if inter-incisal range is 
limited to 0 to 10 millimeters.  An evaluation of 10 percent 
is also warranted when the range of lateral excursion is 0 to 
4 millimeters.  38 C.F.R. 4.150, Diagnostic Code 9905 (1999). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 
noncompensable evaluation is assigned for slight scars of the 
head, face, or neck. A 10 percent rating is warranted for 
moderate and disfiguring scars of the head, face, or neck. A 
30 percent evaluation is warranted for severe scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles. A 50 
percent evaluation is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code (7804).

Standard of proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

By rating action of June 1989, service connection was granted 
for TMJ syndrome with facial scars, for which a 10 percent 
evaluation was assigned.  The grant was based on a review of 
service medical records and an October 1988 VA examination 
report.  The service medical records reflected that in 1986, 
the veteran underwent a bilateral sagittal osteotomy and 
received orthodontic treatment in conjunction with that 
surgery.  In 1987, the veteran complained of TMJ popping and 
clicking.  In 1988, these complaints continued and the 
veteran underwent TMJ exploration and removal of adhesions 
from the left side.  

Upon VA special general surgical and orthopedic examination 
conducted in October 1988, the veteran gave a history of 
surgery in February 1988 for TMJ problems resulting in two 
painful scars.  An examination of the veteran's scars showed 
that there were two surgical scars, one right in front of the 
pinna of the ear anteriorly which was 4 cms. long and 1 mm. 
wide.  It was noted that the scar was well healed, but was 
somewhat tender towards the upper part.  There was no keloid 
formation and it was noted that the scar did not look very 
unsightly, but was quite visible on inspection.  Examination 
of the scar on the left side of the face showed that it was 
about 4.5 cms. long and 1 mm. wide.  It was noted that the 
scar was slightly tender upon deep palpation and that the 
scar was not unsightly, but could easily be seen upon 
inspection.  A diagnosis of bilateral facial scars was made.

Upon VA dental examination conducted in October 1988, 
findings showed that the veteran had approximately a 24 mm 
opening with good occlusal position and midline alignment.  
X-ray films revealed bilateral loops in the inferior border 
of the mandible and good position of segments.  Diagnoses of 
healed bilateral osteotomy and TMJ syndrome, were made.  

The veteran requested an increased evaluation for her dental 
condition in November 1989.  In conjunction with that 
request, a medical statement from the veteran's dentist dated 
in October 1989 was provided for the record.  He indicated 
that during the course of treating the veteran he had 
observed that the veteran had an extremely limited opening 
and that the length of time she remained open was very 
limited making any procedures difficult and time consuming 
and thereby resulting in extreme pain during and after 
treatment.  He indicated that medication which had been 
prescribed had been ineffective in relieving her discomfort.  

A VA examination was conducted in December 1989.  The veteran 
complained of chronic problems with TMJ.  The findings 
indicated that the veteran had a 25mm opening between the 
incisal edges without pain.  There was good occlusal position 
of the teeth with good alignment of the midline.  It was 
reported that the veteran could move to lateral positions 
with a functional range without problems.  The veteran 
complained of occasional joint noise with pain and 
sensitivity to the teeth due to metal.  X-ray films revealed 
bilateral loops in the inferior border of the mandible and 
good position of the segments.  Diagnoses of healed bilateral 
osteotomy and TMJ syndrome - transient, were made.  By rating 
action of January 1990, the RO denied an evaluation in excess 
of 10 percent for TMJ syndrome with facial scars.

A VA examination was conducted in June 1991 at which time the 
veteran complained of bilateral pain to the preauricular area 
which radiated to her neck.  She also indicated that she 
limited her diet to soft/moderate foods and had a limited 
mouth opening capacity.  Physical examination revealed no 
clicking or popping to either TMJ.  Strained and limited 
mouth opening, measured as 27 mm from incisal edge to incisal 
edge was shown.  There were bilateral scars in the 
preauricular area resultant of TMJ surgery.  There was no 
loss of substance, or evidence of deformity, paresthesia or 
abnormality of speech.  The examiner opined that it appeared 
that the veteran had a disc displacement problem that 
surgical intervention could not resolve.  The prognosis for 
resolution was questionable and probably poor without further 
therapy/treatment.  It was noted that the veteran was 
managing well but with discomfort.  

By rating action of August 1991, the RO denied an evaluation 
in excess of 10 percent for TMJ syndrome with facial scars.

In August 1992, the veteran was seen for a VA dental 
evaluation at which time it was noted that she was wearing an 
orthodontic retainer.  She indicated that she did not wear a 
TMJ night guard because she felt that it did not help.  She 
complained of multiple episodes of self-reducing subluxation 
of the mandible.  Upon examination the veteran was able to 
open to 38mm without signs of discomfort, deviation or 
trismus.  TM's were clear bilaterally.  Muscles of 
mastication were nontender to palpation and without signs of 
spasm.  X-ray films were not taken because the veteran was 
pregnant.  The impression was excellent range of motion 
bilaterally, without discomfort, deviation or crepitus. 

By rating action of February 1993, the RO denied an 
evaluation in excess of 10 percent for TMJ syndrome with 
facial scars.  A Notice of Disagreement was filed in March 
1994.  A Statement of the Case was issued in March 1994.  
Also in March 1994 VA treatment records dated in November 
1993 and January 1994 were submitted for the record, which 
showed that the veteran was seen for an evaluation of 
treatment options which were available in conjunction with 
the her dental condition.  A substantive appeal was filed in 
June 1994.

VA medical records dated from July 1994 to April 1995 
reflected that the veteran was seen for complaints of jaw 
pain in July 1994.

A VA examination was conducted in July 1996.  The veteran 
reported that she had to receive treatment for bite 
adjustments on a regular basis and that she had to wear a 
slight modulator device on her teeth at nighttime.  Objective 
examination revealed that there was slight tenderness over 
the TMJ and that the veteran's mouth opening was slightly 
restricted by 20 degrees, but that her bite was firm, smooth 
and normal.  There was no evidence of spasm or TM tenderness.  
There was no swelling or deformity.  The examiner mentioned 
that the range of motion was somewhat restricted and that the 
veteran could not open her mouth ultra wide.  A diagnosis of 
chronic TMJ problems which had persisted over many years was 
made.

In April 1997, a private magnetic resonance imaging (MRI) 
report of the TMJ's dated in July 1993 was received.  The MRI 
revealed moderate degenerative narrowing of the left TMJ, 
degenerative thinning and abnormal increased signal intensity 
within the disc of the right TMJ.

A VA examination was conducted in April 1997.  An examination 
of the mouth and throat revealed that the oral cavity was 
normal and that the pharynx was normal when inspected using a 
tongue blade to drop the tongue.  It was commented that the 
veteran could not open her mouth wide enough to allow for 
inspection without a tongue blade.  The objective findings 
revealed that both TMJ's were tender due to direct palpation.  
It was found that the maximum range that the veteran could be 
coaxed to open her mouth was 13 degrees due to pain.  There 
was 1 degree of lateral slide of the jaw to the left and 3 
degrees to the right.  A diagnosis of degenerative joint 
disease of both TMJ and secondary pain was made.  

A VA dental examination was conducted in May 1997.  The 
veteran complained of sore TMJ's on the right and left side, 
with more popping on the left side.  The objective findings 
revealed motion of left lateral of 6 mm,  right lateral 3 mm, 
vertical 22 mm, and protrusive movement of 6 mm.  Lateral 
palpation of the TMJ on the right side was painful.  The left 
side revealed soreness of muscle palpations.  It was also 
noted that the left lateral pterygoid was painful and the 
right lateral pterygoid was sore.  It was also reported that 
the veteran experienced trouble chewing.  A diagnosis of 
chronic bilateral craniomandibular dysfunction with 
degenerative joint disease in both TMJ's, was made.

In an August 1997 rating action, the RO granted a 20 percent 
evaluation for TMJ syndrome with facial scars.

A VA dental and oral examination was conducted in May 1998.  
The veteran complained of migraine headaches, neck pain, 
trouble chewing food, TMJ popping and jaw aches when chewing 
food.  It was also noted that she had been receiving splint 
therapy since August 1994.  The examiner indicated that the 
veteran had limited masticatory motion and that her chewing 
ability was somewhat limited by the TMJ discomfort she 
experienced.  It was also noted that the veteran was missing 
teeth numbers: 1, 16, 17, 31 and 32, and that the replacement 
of number 31 could be accomplished by a prosthetic device.  
Range of motion testing revealed left lateral movement of 6 
mm, lateral movement of 4 mm, vertical opening of 21 mm, and 
protrusive movement of 6 mm.  A lateral palpation of the TMJ 
revealed tenderness in both the right and left lateral 
pterygoid muscles.  The examiner also indicated that X-ray 
films showed generalized 1-2 mm bone loss throughout 
detention.  A diagnosis of chronic bilateral 
temporomandibular joint dysfunction with degenerative joint 
disease in both temporomandibular joints.  

In a rating action/Supplemental Statement of the Case issued 
in October 1998, the RO denied an evaluation in excess of 20 
percent for TMJ syndrome with facial scars.

Analysis

Rating under Diagnostic Code 9905

As to the question of entitlement to an evaluation in excess 
of 20 percent for TMJ syndrome, initially, the Board has 
considered whether the currently assigned Diagnostic Code, 
9905, is the most appropriate for the purposes of rating the 
veteran's disability.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that Diagnostic Codes 9903 and 9904 are not 
for application, since the evidence does not reflect that the 
veteran has nonunion or malunion of the mandible.  See 38 
C.F.R. § 4.150, Diagnostic Codes 9903, 9904 (1993 and 1999).  
Accordingly, the Board believes that the currently assigned 
Diagnostic Code, 9905, most accurately reflects the nature of 
the veteran's disability.  

The evidence reflects that upon VA examination conducted in 
1996, it was found that there was slight tenderness over the 
TMJ and that the veteran's mouth opening was slightly 
restricted by 20 degrees.  Upon VA examination conducted in 
April 1997, it was noted that the veteran could not open her 
mouth wide enough to allow for inspection without a tongue 
blade.  It was found that the maximum range that the veteran 
could be coaxed to open her mouth was 13 degrees due to pain.  
There was 1 degree of lateral slide of the jaw to the left 
and 3 degrees to the right.  Upon VA dental examination was 
conducted in May 1997, objective findings revealed motion of 
left lateral of 6 mm, right lateral 3 mm, vertical 22 mm, 
protrusive 6 mm.  In May 1998, range of motion testing 
revealed left lateral movement of 6 mm, lateral movement of 4 
mm, vertical opening of 21 mm, and protrusive movement of 6 
mm.

Under the schedular criteria for Diagnostic Code 9905 
effective from February 17, 1994 forward, in order to warrant 
a 30 percent evaluation, the evidence would have to show 
limited range of motion of temporomandibular articulation 
from 11 to 20 mm.  VA examinations conducted in 1996, May 
1997 and May 1988 all consistently showed inter-incisal range 
limited to 21 to 30 millimeters, warranting the currently 
assigned 20 percent evaluation.  They only examination report 
which indicated that range of motion was limited to 20 mm or 
less was that of April 1997.  The April 1997 examination 
findings alone, particularly in light of later and previous 
examination findings which predominantly showed a range of 
motion of between 21 and 30 mm do not provide a basis upon 
which a 30 percent evaluation may be assigned under the 
revised rating criteria for Diagnostic Code 9905.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under the schedular criteria of 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1999).

The Board notes that the former provisions of 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1993), are even less favorable 
to the veteran's claim than the revised criteria currently in 
effect.  Under the former criteria, a 30 percent evaluation 
was assigned for TMJ motion limited to 1/4 inch (6.3 
millimeters).  Again the preponderance of the evidence does 
not support the assignment of a 30 percent evaluation under 
the former rating criteria found at Diagnostic Code 9905.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has reported that she has difficulty eating 
because of the pain from chewing her food.  See 38 C.F.R. § 
4.59 (1999).  Pain was complained of and noted during 
examinations conducted in 1997 and 1998.  However, no 
specific findings relating to functional loss such as 
limitation of motion due to pain, excessive fatigability or 
incoordination of movement have been clinically documented.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The veteran's complaints 
and the VA examiner's findings regarding pain and soreness 
are not shown to be productive of any additional 
corresponding disability in excess of that currently 
recognized by the assignment of a 20 percent disability 
evaluation under Diagnostic Code 9905.  

As stated above, the medical findings do not support an 
evaluation in excess of 20 percent under either the current 
or former schedular criteria provided under Diagnostic Code 
9905 or under other applicable VA regulations.  To this 
extent, the preponderance of the evidence is against the 
claim and it is denied.

Esteban

It has been argued by the veteran and her representative that 
a separate and compensable evaluation for facial scarring is 
warranted.  Specifically, it is contended that the veteran 
experiences symptomatology related to the scarring and that 
such symptomatology is separate and distinct from the 
disability currently evaluated as described as TMJ syndrome 
with facial scars.

It would be considered "pyramiding" to evaluate the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes.  38 C.F.R. § 4.14 (1999).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under one or more diagnostic codes.  The 
critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other another condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, the medical evidence reflects that upon VA 
examination conducted in October 1988, an examination of the 
veteran's scars showed that there were two surgical scars, 
one right in front of the pinna of the ear anteriorly which 
was 4 cms. long and 1 mm. wide.  It was noted that the scar 
was well healed, but was somewhat tender towards the upper 
part.  There was no keloid formation and it was noted that 
the scar did not look very unsightly, but was quite visible 
on inspection.  Examination of the scar on the left side of 
the face showed that it was about 4.5 cms. long and 1 mm. 
wide.  It was noted that the scar was slightly tender upon 
deep palpation and that the scar was not unsightly, but could 
easily be seen upon inspection.  A diagnosis of bilateral 
facial scars was made.

In a VA examination report dated in July 1991, the veteran 
complained of pain in the preauricular area.  The examiner 
indicated that there were two scars in the preauricular area 
resultant of TMJ surgery.  

In this case, the veteran has complained of subjective 
symptoms pertaining to her scars which have been confirmed 
upon VA examinations conducted in 1988 and 1991.  This 
symptomatology is independent and not duplicative of the 
symptomatology which is currently evaluated under Diagnostic 
Code 9905.  Accordingly, the Board finds that such evidence 
provides that basis for the assignment of a separate 10 
percent evaluation for tender and painful scarring under 
Diagnostic Code 7804.  

The Board notes that it has considered other Diagnostic Codes 
referable to scars, see 38 C.F.R. § 4.118, Diagnostic Code 
7800 et seq., but finds them to be inapplicable in this case, 
since none of the symptomatology called for in those 
Diagnostic Codes with respect to compensable ratings has been 
identified.  In particular, the Board notes that there is no 
indication that the scars are disfiguring, which would call 
for a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  They have not been described as such; indeed, 
they have been described as not being unsightly and they have 
not even been mentioned by recent examiners.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in an October 
1998 Supplemental Statement of the Case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned.  The RO concluded that this case 
did not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  "An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
medical and other evidence, of record, which has been 
reported in detail above, does not indicate that the 
veteran's TMJ syndrome has led to hospitalizations.  Nor is 
there any indication that the veteran's service- connected 
disability has markedly interfered with employment.  It is 
true that TMJ causes her pain and difficulty chewing, but the 
evidence of record does not disclose that such causes 
problems with employment beyond that which is contemplated by 
the assignment of a 20 percent disability rating.  There is 
no evidence of record that the scars interfere with the 
veteran's employment.

As noted above, the percentage ratings contained in the VA 
Rating Schedule represent the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  The Board has concluded, for the reasons and bases 
discussed above, that the veteran is appropriately 
compensated for her service-connected disability with a 20 
percent rating under Diagnostic Code 9905 and a 10 percent 
rating under Diagnostic Code 7804.

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.



ORDER

The criteria for a rating in excess of 20 percent for TMJ 
syndrome have not been met.  

A separate 10 percent evaluation for facial scars is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

